Title: To George Washington from William Livingston, 24 June 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 24 June 1782
                  
                  I have been honoured with your Excellency’s Letter of the 16th
                     instant apologizing for your opening a Letter to me from Sir Guy Carleton which
                     was put into your hands with other Letters. The like has several times happened
                     to me since the war respecting the letters of other Gentlemen, & I have
                     made the like apology. I only wish that your Excellency had not discovered the
                     mistake till you had perused it to the end, because you would thereby have
                     been convinced that altho’ Sir Guy is to act upon a very different plan from
                     that of his Predecessors, there is in reality no great difference between the
                     Genius of the Knight in, & the Knight out of Command.
                  Your Excellency’s politeness has conferred on me by your Letter
                     of the 18th instant, greater authority respecting passports than I could wish
                     to have. I was in hopes that as the only place from which Flaggs are now
                     established to pass from us to the Enemy was in the State of New-York, to which
                     the Act of our Legislature authorizing the Executive of this State to grant
                     permissions to our Citizens to pass & return, does not extend, I should
                     have been able to plead my want of authority to grant passports for passing
                     from and coming into another State, convinced as I am that not one in twenty of
                     those who apply for that purpose ought to be indulged in their request. I shall
                     therefore still confine myself to the resolution of Congress of the 21 August
                     1778, which is barely to recommend as to the Character & motive of the
                     Applicant, leaving the matter after all to the discretion of the officer
                     commanding at the Post to forward them on or not as the situation of affairs
                     & the military operations may, at particular junctures, render such
                     intercourse harmless, or injurious to the public.
                  It gives me great pain to be obliged to inform your Excellency,
                     that our Legislature, which rose yesterday, has taken no new measure for
                     compleating our quota of Troops in the service of the United States, but have
                     contented themselves with directing the State Regiment on the lines to be
                     ordered to join the Army when necessary, & to continue in that Service
                     till the expiration of the term for which they inlisted in the Service of this
                     State.
                  The Act passed this sitting, for preventing the trade with the
                     enemy is doubtless more vigorous & efficacious than any of our Laws
                     hitherto enacted to check that destructive commerce; but I am persuaded from
                     the incredible extent of that execrable practice, & the more operative
                     influence of private lucre than public Spirit, that the Magistrates will be
                     incompetent to carry it into execution. I think that associations &
                     Committees for the express purpose of executing the Law on this subject will be
                     much more effectual; & such associations I shall therefore make it my
                     business to propose & encourage.
                  The inclosed (which I beg the favour of your Excellency to take
                     some opportunity of forward) is in answer to a Letter from General Carleton on
                     the subject of the capture & detention of Hetfield & Badgeley who
                     came in a Flagg, of which I have already done myself the honour to transmit
                     your Excellency a particular account, which I presumed was requested of me with
                     intent to answer the inquiries of the Enemy on that subject; and I cannot but
                     think that they ought, for an explanation of whatever relates to such persons
                     as they claim to be their subjects & who are confined by us, to have
                     recourse to your Excellency, who will naturally if such persons are detained by
                     the civil Law of this State cause an inquiry into the matter by an application
                     to the Executive. This I say I conceive is the channel thro’ which Sir Guy
                     ought to correspond on those Subjects, of which I have taken the Liberty to
                     give him a hint. With the greatest Esteem & respect I have the honour
                     to be Dear Sir your Excellencys most humble & most obedient Servant
                  
                     Wil: Livingston
                     
                  
               